DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Examiner acknowledges the following data:
Parent Data
17580741, filed 01/21/2022 claims foreign priority to 2021-025926, filed 02/22/2021.
Information Disclosure statements
The information disclosure statements (IDS) were submitted and filed on 01/21/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Fukushi (US 2021/0084177) in view of Ishikawa (US 2014/0376032).
Regarding claim 1, Fukushi discloses image forming apparatus (fig. 1item 1, image forming apparatus) that is capable of wireless communication with an operation device having a touch panel display that is touch-operated by a user and that is operated by the operation device via the wireless communication, the image forming apparatus comprising (fig. 2, image forming apparatus 1 is capable of wireless communication with portable terminal 6 such as a smart phone having a touch panel display that is touch- operated by a user and that is operated by the portable terminal 6 via the wireless communication, the image forming apparatus 1 comprising, [0036]-[0039]): 
an image forming unit configured to perform image formation on a sheet based on a print execution signal sent from the operation device via the wireless communication in response to a first icon displayed on the touch panel display being touched (image forming apparatus 1 prints on a sheet based on a print execution signal sent from portable terminal 6 such as a smart phone via the wireless communication when user presses function, “print” icon (first icon) displayed on the touch panel display of the portable terminal 6 such as a smart phone being touched, [0089]-[0098]); 
a reading unit configured to perform reading of an image formed on the sheet based on a scan execution signal sent from the operation device via the wireless communication in response to a second icon displayed on the touch panel display being touched (scanner reads image formed on the sheet based on a scan execution signal sent from the portable terminal 6 via the wireless communication in response to a, “capture” icon (second icon) displayed on the touch panel display being touched, [0089]-[0098], [0129]-[0130]); (2) permit the reading of images by the reading unit when the second icon is touched (scanner reads image formed on the sheet based on a scan execution signal sent from the portable terminal 6 via the wireless communication in response to a, “capture” icon (second icon) displayed on the touch panel display being touched, [0089]-[0098], [0129]-[0130]).
Fukushi does not specifically disclose concept of controller configured to, during a period of time from the time one user logs in the image forming apparatus until the user logs out, (1) prohibit execution of the image formation by the image forming unit even when the first icon is touched by other user who has logged in using the operation device.
However, Ishikawa specifically teaches concept of controller configured to, during a period of time from the time one user logs in the image forming apparatus until the user logs out, (1) prohibit execution of the image formation by the image forming unit even when the first icon is touched by other user who has logged in using the operation device (until user whose login order is first in the image forming apparatus has logged out, permit only user whose login order is first among users whose login order are second or later to press/ execute printing so as to restrict any other users whose login order are second or later pressing/ execute printing to print image, [0022]-[0023])
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified system of Fukushi with concept of controller configured to, during a period of time from the time one user logs in the image forming apparatus until the user logs out, (1) prohibit execution of the image formation by the image forming unit even when the first icon is touched by other user who has logged in using the operation device, and (2) permit the reading of images by the reading unit when the second icon is touched of Ishikawa.  One of ordinary skill in the art would have been motivated to make this modification in order to improve management of image forming apparatus printing images, (Ishikawa, [0003])

Regarding claim 2, Fukushi discloses image forming apparatus (fig. 1item 1, image forming apparatus), 
Fukushi does not specifically disclose concept of wherein the controller is configured not to accept the print execution signal sent to the image forming apparatus from the operation device which other user has logged in during a period of time from the time one user logs in the image forming apparatus until the user logs out.
However, Ishikawa specifically teaches concept of wherein the controller is configured not to accept the print execution signal sent to the image forming apparatus from the operation device which other user has logged in during a period of time from the time one user logs in the image forming apparatus until the user logs out (until user whose login order is first in the image forming apparatus has logged out, permit only user whose login order is first among users whose login order are second or later to press/ execute printing so as to restrict any other users whose login order are second or later pressing/ execute printing to print image, [0022]-[0023])
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified system of Fukushi with concept of wherein the controller is configured not to accept the print execution signal sent to the image forming apparatus from the operation device which other user has logged in during a period of time from the time one user logs in the image forming apparatus until the user logs out of Ishikawa.  One of ordinary skill in the art would have been motivated to make this modification in order to improve management of image forming apparatus printing images, (Ishikawa, [0003])

Regarding claim 3, Fukushi discloses image forming apparatus (fig. 1item 1, image forming apparatus), 
Fukushi does not specifically disclose concept of wherein the controller is configured not to cause the image forming unit to execute image formation even when the print execution signal has been sent to the image forming apparatus from the operation device which other user has logged in during a period of time from the time one user logs in the image forming apparatus until the user logs out.
However, Ishikawa specifically teaches concept of wherein the controller is configured not to cause the image forming unit to execute image formation even when the print execution signal has been sent to the image forming apparatus from the operation device which other user has logged in during a period of time from the time one user logs in the image forming apparatus until the user logs out (restrict any other users whose login order are second or later pressing/ execute printing to print image, until user whose login order is first in the image forming apparatus has logged out, permit only user whose login order is first among users whose login order are second or later to press/ execute printing, [0022]-[0023])
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified system of Fukushi with concept of wherein the controller is configured not to cause the image forming unit to execute image formation even when the print execution signal has been sent to the image forming apparatus from the operation device which other user has logged in during a period of time from the time one user logs in the image forming apparatus until the user logs out of Ishikawa.  One of ordinary skill in the art would have been motivated to make this modification in order to improve management of image forming apparatus printing images, (Ishikawa, [0003])

Regarding claim 4, Fukushi discloses image forming apparatus (fig. 1item 1, image forming apparatus), wherein the operation device is a device that is connected using wireless communication to the image forming apparatus without a need for a wireless LAN router (fig. 2, image forming apparatus 1 is capable of wireless communication with portable terminal 6 such as a smart phone having a touch panel display that is touch- operated by a user and that is operated by the portable terminal 6 via the wireless communication, without wireless LAN router, [0036]-[0039]).

Regarding claim 8, Fukushi discloses image forming apparatus (fig. 1item 1, image forming apparatus), wherein the wireless communication is Wi-Fi direct communication (image forming apparatus 1 prints on a sheet based on a print execution signal sent from portable terminal 6 such as a smart phone via the wireless communication Wi-Fi when user presses function, “print” icon (first icon) displayed on the touch panel display of the portable terminal 6 such as a smart phone being touched, [0089]-[0098]).

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Fukushi (US 2021/0084177) in view of Ishikawa (US 2014/0376032) and further in view of Ito (US 2015/0370438).
Regarding claim 5, Fukushi discloses image forming apparatus (fig. 1item 1, image forming apparatus), 
Fukushi does not specifically disclose concept of wherein the controller is configured to send, via the wireless communication, an image for the first icon and the second icon to the operation device of the other user who has newly logged in the image forming apparatus during a period of time from the time one user logs in the image forming apparatus until the user logs out.
However, Ishikawa specifically teaches concept of wherein the controller is configured to send, via the wireless communication, an image for the first icon and the second icon to the operation device of the other user who has newly logged in the image forming apparatus during a period of time from the time one user logs in the image forming apparatus until the user logs out (until user whose login order is first in the image forming apparatus has logged out, permit only user whose login order is first among users whose login order are second or later to press/ execute printing so as to restrict any other users whose login order are second or later pressing/ execute printing to print image, [0022]-[0023])
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified system of Fukushi with concept of wherein the controller is configured to send, via the wireless communication, an image for the first icon and the second icon to the operation device of the other user who has newly logged in the image forming apparatus during a period of time from the time one user logs in the image forming apparatus until the user logs out of Ishikawa.  One of ordinary skill in the art would have been motivated to make this modification in order to improve management of image forming apparatus printing images, (Ishikawa, [0003])
Fukushi and Ishikawa do not specifically disclose concept of send an image for which the first icon is grayed out and for which the second icon is not grayed out to the operation device of the other user who has newly logged in the image forming apparatus during a period of time from the time one user logs in the image forming apparatus until the user logs out.
However, Ito specifically teaches concept of send an image for which the first icon is grayed out and for which the second icon is not grayed out to the operation device of the other user who has newly logged in the image forming apparatus during a period of time from the time one user logs in the image forming apparatus until the user logs out (one of the plurality of icons is grayed out and for which one of the at least another icon of the plurality of icons is not grayed out to the operation device of the other user who has newly logged in the MFP 1 until the user logs out, [0104]-[0109]).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified system of Fukushi with concept of wherein the controller is configured to send, via the wireless communication, an image for the first icon and the second icon to the operation device of the other user who has newly logged in the image forming apparatus during a period of time from the time one user logs in the image forming apparatus until the user logs out of Ishikawa and concept of send an image for which the first icon is grayed out and for which the second icon is not grayed out to the operation device of the other user who has newly logged in the image forming apparatus during a period of time from the time one user logs in the image forming apparatus until the user logs out of Ito.  One of ordinary skill in the art would have been motivated to make this modification in order to increase user friendliness operating device icon, (Ito, [0008])

Regarding claim 6, Fukushi discloses image forming apparatus (fig. 1item 1, image forming apparatus), 
Fukushi does not specifically disclose concept of wherein, when the operation device used by the one user upon logging in the image forming apparatus and the operation device used by the other user upon logging in the image forming apparatus are different devices, and when, during a period of time from the time the one user logs in the image forming apparatus until the user logs out, the other user logs in the image forming apparatus, interrupt request information indicating that the first icon has been pressed is reported by the operation device which is used when the other user logs in to the touch panel display of the operation device that is used when the one user logs in, in response to the first icon being touched on the operation device which is used when the other user logs in.
However, Ishikawa specifically teaches concept of wherein, when the operation device used by the one user upon logging in the image forming apparatus and the operation device used by the other user upon logging in the image forming apparatus are different devices, and when, during a period of time from the time the one user logs in the image forming apparatus until the user logs out, the other user logs in the image forming apparatus, interrupt request information indicating that the first icon has been pressed is reported by the operation device which is used when the other user logs in to the touch panel display of the operation device that is used when the one user logs in, in response to the first icon being touched on the operation device which is used when the other user logs in (until user whose login order is first in the image forming apparatus has logged out, permit only user whose login order is first among users whose login order are second or later to press/ execute printing so as to restrict any other users whose login order are second or later pressing/ execute printing to print image, [0022]-[0023])
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified system of Fukushi with concept of wherein, when the operation device used by the one user upon logging in the image forming apparatus and the operation device used by the other user upon logging in the image forming apparatus are different devices, and when, during a period of time from the time the one user logs in the image forming apparatus until the user logs out, the other user logs in the image forming apparatus, interrupt request information indicating that the first icon has been pressed is reported by the operation device which is used when the other user logs in to the touch panel display of the operation device that is used when the one user logs in, in response to the first icon being touched on the operation device which is used when the other user logs in of Ishikawa.  One of ordinary skill in the art would have been motivated to make this modification in order to improve management of image forming apparatus printing images, (Ishikawa, [0003])
Fukushi and Ishikawa do not specifically disclose concept of wherein, when the operation device used by the one user upon logging in the image forming apparatus and the operation device used by the other user upon logging in the image forming apparatus are different devices, and when, during a period of time from the time the one user logs in the image forming apparatus until the user logs out, the other user logs in the image forming apparatus, interrupt request information indicating that the first icon has been pressed is reported by the operation device which is used when the other user logs in to the touch panel display of the operation device that is used when the one user logs in, in response to the grayed out first icon being touched on the operation device which is used when the other user logs in.
However, Ito specifically teaches concept of wherein, when the operation device used by the one user upon logging in the image forming apparatus and the operation device used by the other user upon logging in the image forming apparatus are different devices, and when, during a period of time from the time the one user logs in the image forming apparatus until the user logs out, the other user logs in the image forming apparatus, interrupt request information indicating that the first icon has been pressed is reported by the operation device which is used when the other user logs in to the touch panel display of the operation device that is used when the one user logs in, in response to the grayed out first icon being touched on the operation device which is used when the other user logs in (one of the plurality of icons is grayed out and for which one of the at least another icon of the plurality of icons is not grayed out to the operation device of the other user who has newly logged in the MFP 1 until the user logs out, [0104]-[0109]).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified system of Fukushi with concept of wherein the controller is configured to send, via the wireless communication, an image for the first icon and the second icon to the operation device of the other user who has newly logged in the image forming apparatus during a period of time from the time one user logs in the image forming apparatus until the user logs out of Ishikawa and concept of wherein, when the operation device used by the one user upon logging in the image forming apparatus and the operation device used by the other user upon logging in the image forming apparatus are different devices, and when, during a period of time from the time the one user logs in the image forming apparatus until the user logs out, the other user logs in the image forming apparatus, interrupt request information indicating that the first icon has been pressed is reported by the operation device which is used when the other user logs in to the touch panel display of the operation device that is used when the one user logs in, in response to the grayed out first icon being touched on the operation device which is used when the other user logs in of Ito.  One of ordinary skill in the art would have been motivated to make this modification in order to increase user friendliness operating device icon, (Ito, [0008])

Regarding claim 7, Fukushi discloses image forming apparatus (fig. 1item 1, image forming apparatus), 
Fukushi does not specifically disclose concept of wherein the interrupt request information is information causing the one user to select whether or not to permit print execution by the other user, and the operation device which is used when the other user logs in is canceled in response to print execution by the other user being permitted by the one user.
However, Ishikawa specifically teaches concept of wherein the interrupt request information is information causing the one user to select whether or not to permit print execution by the other user, and the operation device which is used when the other user logs in is canceled in response to print execution by the other user being permitted by the one user (until user whose login order is first in the image forming apparatus has logged out, permit only user whose login order is first among users whose login order are second or later to press/ execute printing so as to restrict any other users whose login order are second or later pressing/ execute printing to print image, [0022]-[0023]).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified system of Fukushi with concept of wherein the interrupt request information is information causing the one user to select whether or not to permit print execution by the other user, and the operation device which is used when the other user logs in is canceled in response to print execution by the other user being permitted by the one user of Ishikawa.  One of ordinary skill in the art would have been motivated to make this modification in order to improve management of image forming apparatus printing images, (Ishikawa, [0003])
Fukushi and Ishikawa do not specifically disclose concept of wherein the interrupt request information is information causing the one user to select whether or not to permit print execution by the other user, and the graying out on the operation device which is used when the other user logs in is canceled in response to print execution by the other user being permitted by the one user.
However, Ito specifically teaches concept of wherein the interrupt request information is information causing the one user to select whether or not to permit print execution by the other user, and the graying out on the operation device which is used when the other user logs in is canceled in response to print execution by the other user being permitted by the one user (one of the plurality of icons is grayed out and for which one of the at least another icon of the plurality of icons is not grayed out to the operation device of the other user who has newly logged in the MFP 1 until the user logs out, [0104]-[0109]).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified system of Fukushi with concept of wherein the controller is configured to send, via the wireless communication, an image for the first icon and the second icon to the operation device of the other user who has newly logged in the image forming apparatus during a period of time from the time one user logs in the image forming apparatus until the user logs out of Ishikawa and concept of wherein the interrupt request information is information causing the one user to select whether or not to permit print execution by the other user, and the graying out on the operation device which is used when the other user logs in is canceled in response to print execution by the other user being permitted by the one user of Ito.  One of ordinary skill in the art would have been motivated to make this modification in order to increase user friendliness operating device icon, (Ito, [0008])
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ BATAILLE whose telephone number is (571)270-7286.  The examiner can normally be reached on Monday to Thursday 7:30 AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	 
/FRANTZ BATAILLE/Primary Examiner, Art Unit 2677